Citation Nr: 1117869	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In a June 2010 written submission, the Veteran stated that he has joint damage in the right foot and possible back deterioration due to his right ankle condition.  Accordingly, the issues of entitlement to service connection for right foot and low back disorders as secondary to a right ankle disorder have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Initially, the Board observes that it is not clear whether some of the Veteran's statements regarding an inservice ankle injury were submitted in support of his service connection claim for a right or left ankle disorder.  The Veteran filed his present claim of service connection for a right ankle disorder in November 2007.  Following the issuance of the May 2008 rating decision denying the Veteran's claim of service connection for a right ankle disorder, he submitted a June 2008 statement that he wished for file a claim of service connection for a left ankle disorder.  By a November 2008 rating decision, the RO also denied the Veteran's claim of service connection for a left ankle disorder.  

Subsequently, in a November 2008 statement, the Veteran claims that during a January 1968 refueling operation he fell off a tanker and his left ankle bucked under his weight, which caused immediate swelling of the ankle.  He contends that following the injury, he was treated at the base dispensary and was told that the ligaments and tendons were torn and damaged although x-ray result was negative for any fracture.  The RO has not responded to the Veteran's November 2008 statement.  

In June 2008, the Veteran filed a timely notice of disagreement as to the RO's May 2008 denial of service connection for a right ankle disorder and perfected his appeal in May 2009.  Consequently, this issue is currently before the Board for appellate review.  In his May 2009 substantive appeal, the Veteran stated that ever since the claimed inservice ankle injury he experienced occasional flare-ups of pain and swelling in the right ankle, which now increased in frequency and severity.  He also stated that his family doctor did not provide any treatment for his right ankle other than advising him to elevate his foot and rest as the x-ray results were negative.  The Veteran believes that he had chronic tendon and nerve damage sustained in service but not shown on x-ray examination.  

As such, the RO must provide the Veteran with an opportunity to clarify whether his lay statements regarding the claimed inservice ankle injury relate to a right or left ankle disorder.

Furthermore, based on the lay statements provided by the Veteran regarding his inservice injury and observable symptoms that he experienced ever since his military service, the Board finds that the Veteran must be afforded the appropriate VA examination to determine the current existence and etiology of any current right ankle disorder found.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Through various written statements, the Veteran reported that the claimed inservice ankle injury occurred in January 1968 while he served in the 8th supply squadron of the 8th Tac Fighter Wing based at the Ubon Royal Thai Air Force Base as a fuels specialist.  His contentions are consistent with the other evidence of record.  The Veteran's service personnel records show that he served in the 8th supply squadron based at the Ubon Royal Thai Air Force Base from May 1967 to June 1968.  His service treatment records dated in February 1968 service treatment report show that the Veteran fell and had a swollen foot.  It is also indicated that the Veteran sprained his right ankle at that time.

Although the evidence of record does not show a currently diagnosed right ankle disorder, the Veteran's statements reported that he was told to have ligament and tendon damage in service and he experienced right ankle pain and swelling ever since his military service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran has never been afforded a VA examination in conjunction with the claim, and the Board finds that a VA examination is necessary to adequately decide the merits of the claim herein.  McLendon, 20 Vet. App. at 83.

In addition, the RO should obtain additional evidence pertinent to the Veteran's claim herein that has been identified by the record.  The Veteran indicated in the June 2010 statement that he is currently being seen for joint damage in the right foot by a VA podiatrist at the VA Hospital in Columbia, Missouri.  However, these records are not included in the claims file.  VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the Veteran also indicated in the June 2010 statement that the Social Security Administration (SSA) determined that he was he was determined to be 100 % disabled as of May 2008.  However, there is no indication in the record that the Veteran's records have been requested from SSA.  When VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Therefore, the Board must seek to obtain these records before proceeding with the appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for an ankle disorder.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Regardless of the Veteran's response, VA treatment records regarding the Veteran's right foot condition must be obtained from the VA Hospital in Columbia, Missouri.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA benefits.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The RO must also contact the Veteran and request that he clarify whether his claim for entitlement to service connection is for a right or left ankle disorder, or both.  Specifically, the Veteran must be asked to clarify whether his lay statements regarding the claimed inservice ankle injury submitted in support of his claim pertain to his right or left ankle disorder.

4.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the etiology of any current ankle disorder.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records of record and consideration of the Veteran's lay statements, the examiner must identify any ankle disorder found, and provide an opinion as to whether it was caused or aggravated by the Veteran's military service, to include the claimed ankle injury in 1968.  A complete rationale for all opinions must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence submitted.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



